DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11-27 and 29-30 are allowed.
The invention is directed to a method and apparatus for sounding reference signal (SRS) carrier switching with short transmission time interval (sTTI)/short processing time (sPT). Each of the independent claims 1 and 22 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of wireless communication, comprising: receiving, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe; determining, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission; resolving, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first additional signal includes a non-SRS signal, and wherein the resolving the collision includes: determining, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first additional signal, or an acknowledgement reporting schedule associated with the first carrier; transmitting, by the UE, one or more of the SRS transmission or the first additional signal according to results of the resolving; determining a time difference between a first scheduled transmission time of the first scheduled transmission and a second scheduled transmission time of a second additional signal; and transmitting the first scheduled transmission in response to the time difference exceeding a minimum threshold time.
	Regarding claim 22, An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to cause the apparatus: to receive, by a user equipment (UE), a sounding reference signal (SRS) trigger for SRS carrier switching from a first carrier to a downlink-configured second carrier for an SRS transmission at a designated subframe; to determine, by the UE, whether there are any additional signals scheduled for the UE to transmit on the first carrier that overlap with the SRS transmission; to resolve, by the UE in response to detection of a first additional signal scheduled on the designated subframe, a collision between the SRS transmission and the first additional signal to identify a first scheduled transmission for the designated subframe, wherein the first additional signal includes non-SRS, wherein the configuration of the at least one processor to resolve the collision includes configuration of the at least one processor: determine, by the UE, one or more of a transmission time interval (TTI) length and a processing time configured for each of the SRS transmission and the first additional signal, or an acknowledgement reporting schedule associated with the first carrier; to transmit, by the UE, one or more of the SRS transmission or the first additional signal according to results of the resolving, to determine a time difference between a first scheduled transmission time of the first scheduled transmission and a second scheduled transmission time of the second additional signal; and to refrain from transmission of the first scheduled transmission in response to the time difference being within the minimum threshold time. 
	Therefore, the independent claims 1 and 22 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Zhang et al. (US 2020/0329471 A1) discloses a method and system for sending, by a base station, at least one of first transmission indication information of first uplink information and second transmission indication information to user equipment UE, where the first transmission indication information includes a subframe and/or a carrier on which the base station instructs the UE to send the first uplink information, and the first transmission indication information and/or the second transmission indication information are/is used to indicate UE behavior when a collision occurs.
Claims 2-9, 11-21 and 23, 29, 24-27, 30 are allowed since they depend on claims 1 and 22 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        11/5/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473